DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered.
Applicant argues (pp 8-9) that the amendments to the claims overcome the previous 112a and 112b rejections.  In response to the arguments, the Examiner respectfully agrees.  However, with amendments to the claims, new 112a and 112b issues were discovered.
Examiner would like to encourage the Applicant to use the same terms as disclosed in the specification in the claim limitations.  This would provide clarification when referring to the 
For example:  
Display time (in the claim) = web waiting time (specification)
Unit time (in the claim) – aggregation time (specification)
Please see the new 112 rejections in office action below.  

Claim Rejections - 35 USC § 112
112a: Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “and calculating an estimated value of the display time in the unit time based on the second information and characteristics of the display time with regard to the first information, the characteristics of the display time associated with an increment or decrement of the display time”.   
a network situation.   The specification does not disclose “the characteristics of the display time associated with an increment or decrement of the display time”.  The specification states (see [0020] below) that the characteristics in a web waiting time increases with a decrease in an average throughput (ie. network situation) of the estimation target area (network).   As the specification shows the “characteristics of the web waiting time” may increase/decrease corresponding to an aggregation time under a network situation.  
The claim does not reflect this – the claim states “the characteristics of the display time associated with an increment or decrement of the display time”.  
Therefore, Claim 1 is rejected as having new matter.  
This same rejection applies to Claims 4, 7.

Specification: [0020]  The waiting time estimation unit 13 estimates a web waiting time corresponding to the aggregation time (under a network situation in the aggregation time) in each estimation target area using the area measurement information per aggregation time calculated for each estimation target area by the information aggregation unit 12. For example, the waiting time estimation unit 13 performs estimation based on characteristics (for example, a logarithm or a logistic function) in which a web waiting time (W) increases with a decrease in an average throughput (T) of the estimation target area.

Dependent claims are also rejected on the same basis/analysis as the claims from which they depend.

112b:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites:  “collecting, from one or more devices transmitting data in a network, first information that has correlation with a display time of a web page measured in each of the one or more devices” in lines 6-8.  
“and calculating an estimated value of the display time in the unit time based on the second information and characteristics of the display time with regard to the first information,” in lines 11-13.  
This renders the unclear because the collecting limitation covers separate display times for each device if there is more than one device.  Further, there could be many display times corresponding to each device.  It is unclear which collected display time is being referred to in the “calculating an estimated value of the display time” step.  
This same rejection applies to Claims 4, 7.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such 
Claim 1 recites:  “collecting, from one or more devices transmitting data in a network, first information that has correlation with a display time of a web page measured in each of the one or more devices” in lines 6-8.  
“and calculating an estimated value of the display time in the unit time based on the second information and characteristics of the display time with regard to the first information,” in lines 11-13.  
The Claim does not define the relationship between the display time and the unit time.  This renders the claim unclear as to the calculating of an estimated value of the display time in the unit time when the relationship between these elements is not defined.
This same rejection applies to Claims 4, 7.

Claim 1 recites: “wherein converting the first information into the second information comprises: based on a collection time period of the first information being shorter than the unit time” in lines 17-20 and “based on the collection time period of the first information being longer than the unit time” in lines 23-24.
In the wherein clause above, the collection time period is being compared to the unit time.  However, the unit time is undefined in the claim.   It is unclear what the collection time period is being compared with, as the unit time is undefined in the claim.  It is unclear as to how the wherein clause can further define the converting step when the unit time is not defined in the claim.  
This same rejection applies to Claims 4, 7.

Dependent claims are also rejected on the same basis/analysis as the claims from which they depend.

CLAIMS NOT REJECTED WITH PRIOR ART
An updated search was conducted and no new art was discovered.  The claims are allowable over the prior art.  

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/R.J.H/Examiner, Art Unit 2454   

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454